Case 2:19-cv-09039 Document 4-1 Filed 03/28/19 Page 1 of 17 PageID: 118




                        EXHIBIT 1
Case 2:19-cv-09039 Document 4-1 Filed 03/28/19 Page 2 of 17 PageID: 119
Case 2:19-cv-09039 Document 4-1 Filed 03/28/19 Page 3 of 17 PageID: 120
Case 2:19-cv-09039 Document 4-1 Filed 03/28/19 Page 4 of 17 PageID: 121
Case 2:19-cv-09039 Document 4-1 Filed 03/28/19 Page 5 of 17 PageID: 122
Case 2:19-cv-09039 Document 4-1 Filed 03/28/19 Page 6 of 17 PageID: 123
Case 2:19-cv-09039 Document 4-1 Filed 03/28/19 Page 7 of 17 PageID: 124
Case 2:19-cv-09039 Document 4-1 Filed 03/28/19 Page 8 of 17 PageID: 125
Case 2:19-cv-09039 Document 4-1 Filed 03/28/19 Page 9 of 17 PageID: 126
Case 2:19-cv-09039 Document 4-1 Filed 03/28/19 Page 10 of 17 PageID: 127
Case 2:19-cv-09039 Document 4-1 Filed 03/28/19 Page 11 of 17 PageID: 128
Case 2:19-cv-09039 Document 4-1 Filed 03/28/19 Page 12 of 17 PageID: 129
Case 2:19-cv-09039 Document 4-1 Filed 03/28/19 Page 13 of 17 PageID: 130
Case
   Case
     2:13-cv-01918-SRC-CLW
         2:19-cv-09039 Document
                            Document
                                4-1 Filed
                                       12 03/28/19
                                           Filed 08/19/13
                                                     Page 14
                                                          Page
                                                             of 17
                                                                 1 of
                                                                   PageID:
                                                                      4 PageID:
                                                                            131 789




     K&L (ATES LLP
     One Newark Center, Tenth Floor
     Newark, NJ 07102
     (973) 848-4000
     Attorneys for Plaintiff World
     Wrestling Entertainment, Inc.

                                UNITED STATES DISTRICT COURT
                                   DISTRICT OF NEW JERSEY



     WORLD WRESTLING
     ENTERTAiNMENT, INC.,

                 Plaintiff,
                                                        Civil Action No.: l3-cv-19l8
           vs.

    HERBERT REID, BYRON DOUGLAS,
                                                                INJUNCTION AS TO
    ASAL, JOHN AND JANE DOES i-iso.                     DEFENDT WILLIAMS. BROWN
    and XYZ CORPORATIONS 1-100,

                 Defendants.



           THIS MATTER having been brought before this Court on application by Plaintiff

    WORLD WRESTLING ENTERTAINMENT, iNC. (“WWE”), by and through its attorneys,

    K&L Gates, LLP, Christopher A. l3arbarisi, Esq., appearing, and Defendant WILLIAM S.

    BROWN (“Brown”), through his attorneys, Kim Krizman LLC, Firouzeh Nur—Vaccaro. Esq..

    appearing, and having agreed to the provisions of this Final Consent Judgment and Pennanent

    Injunction (the “Finai Consent Judgment’) as set lbrth herein; and

           WHEREAS, WWE brought this matter before the Court by Order to Show Cause for an

    injunction enjoining and restraining the defendants, and those acting in concert with them, from

    manufacturing, selling and/or distributing merchandise that bear any mark, word, or name
Case
   Case
     2:13-cv-01918-SRC-CLW
         2:19-cv-09039 Document
                            Document
                                4-1 Filed
                                       12 03/28/19
                                           Filed 08/19/13
                                                     Page 15
                                                          Page
                                                             of 17
                                                                 2 of
                                                                   PageID:
                                                                      4 PageID:
                                                                            132 790




     identical or confusingly similar to any of the WWE trademarks and service marks set forth in

     Exhibits I and 2 hereto or the names or likenesses of any of WWE’s current wrestlers

     (collectively, the “WWE Marks”); and

            WHEREAS, WWE is the exclusive owner of the “V/WE Marks” and has the exclusive

     right to use and license others to use the WWE Marks on goods and to use the WWE Marks in

     connection with rendering services. WWE also is the exclusive owner of all right, title and

     interest in the names, likenesses and rights of publicity for its current wrestlers. The WV/B

     Marks are distinctive and are widely recognized by the public. Goods that bear any mark, word,

     or name identical or confusingly similar to any of the WWE Marks or the names or likenesses of

     any of WWE’s current wrestlers shall be known herein as the “Enjoined Goods.”; and

            WHEREAS, on March 27, 2013, the Court issued a temporary restraining order arid

     order of seizure of goods bearing counterfeit marks within the meaning of 15 U.S.C.   1116(d)

     (the “TRO”); and

            WHEREAS, pursuant to the TRO, WWt seized counterfeit goods, constituting various

    CD/DVD box-sets, from BROWN on April 7, 2013 ((he “Seized Goods’) at the Meadowlands

    Exposition Center; and

            WIIEREAS, WWE subsequently filed and served an Amended Verified Complaint and,

    on April 16, 2013, obtained a Preliminary Injunction and Order for Seizure of Counterfeit Goods

    (the Preliminary inj unction’); and

            WHEREAS, BROWN is not licensed or authorized by WWl to use the WWE Marks;

    and
                              ____




Case
   Case
     2:13-cv-01918-SRC-CLW
         2:19-cv-09039 Document
                            Document
                                4-1 Filed
                                       12 03/28/19
                                           Filed 08/19/13
                                                     Page 16
                                                          Page
                                                             of 17
                                                                 3 of
                                                                   PageID:
                                                                      4 PageID:
                                                                            133 791




            WhEREAS, WWE and BROWN wish to resolve this litigation as between themselves

     and consent to the form and entry of this Final Consent Judgment by themselves andlor through

     their undersigned counsel; and for good cause shown;
                                  1/4
                    It is on this     day ot___,2Ol3,

     ORDERED and ADJUDGED that:

     1.     Defendant BROWN, along with his partners, agents. servants, associates, representatives,

            assigns, and all others under his control or in active concert or participation with

            DROWN, is hereby lERMANENTLY                  ENJOIED and RESTRAINED from

           manufacturing, assembling, selling, offering for sale, holding for sale, distributing, or

           offering to distribute any Enjoined Goods which have not been authorized by WWE and

           which bear any of the trademarks and service marks of WWE, including but not limited

           to those set forth in Exhibits 1 and 2 hereto, or any marks confusingly similar thereto,

           including, but not limited to, WORLD WRESTLING ENTERTAINMEN, WWE,

           WRESTLEMANJA. and the WWE logo.

     2.    The Seized Goods are permanently forfeited to WWE

     3.    Any subsequent violations of this Final Consent Judgment by BROWN shall permit

           WWE, in addition to seeking any and all legal and equitable remedies provided by laws to

           further seize any and all additional Enjoined Goods, under the terms set forth in the

           Preliminar InjUfletiOD.


    4      That upon entry of this Final Consent Judgment: (a) the claims asserted in the pleadings

           that have been filed in this litigation as between WWE and BROWN shall be concluded;

           and (b) all other claims in this lawsuit that are not between WWE and BROWN shall be

           unaffected by this judgment and shall remain in full force.
A   Case
       Case
         2:13-cv-01918-SRC-CLW
             2:19-cv-09039 Document
                                Document
                                    4-1 Filed
                                           12 03/28/19
                                               Filed 08/19/13
                                                         Page 17
                                                              Page
                                                                 of 17
                                                                     4 of
                                                                       PageID:
                                                                          4 PageID:
                                                                                134 792




                                                                            ‘I’
                                                                             I! I;;
                                         iI1iti
                                 W




                                                             iii fIj
               IrII



                                             w,IiLI
        ‘a




                        tQtLkL




                                                                        I
                                 rilmi



                                                       Iii



                                                                       ‘1
                                                                   Li
                      Lii


                                                                                          /
         t
         e




                                                             I
                                                   a
                                                  ‘I
